 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   EMMET P. ONG (NYBN 4581369)
 4 Assistant United States Attorney

 5          1301 Clay Street, Suite 340S
            Oakland, California 94612-5217
 6          Telephone: (510) 637-3929
            Facsimile: (510) 637-3724
 7
            E-mail: emmet.ong@usdoj.gov
 8
   Attorneys for Defendants
 9 NATIONAL MARINE FISHERIES SERVICE and
   UNITED STATES FISH AND WILDLIFE SERVICE
10

11
                                  UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15   SIERRA CLUB, INC.,                    )       Civil Action No. 3:15-cv-05872-JCS
                                           )
16        Plaintiff,                       )
                                           )
17     v.                                  )
                                           )       JOINT CASE MANAGEMENT STATEMENT
18   NATIONAL MARINE FISHERIES SERVICE and )       AND [PROPOSED] ORDER TO CONTINUE
     UNITED STATES FISH AND WILDLIFE       )       CASE MANAGEMENT CONFERENCE
19   SERVICE,                              )
                                           )
20                                         )
          Defendants.                      )
21                                         )

22

23

24

25

26

27

28 JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
     NO. 3:15-CV-05872-JCS
 1          Pursuant to the Court’s order dated May 10, 2021, Dkt. No. 99, the parties submit this joint case

 2 management statement in this Freedom of Information Act case.

 3          On April 26, 2021, the Ninth Circuit remanded the case to this Court for proceedings consistent

 4 with the Supreme Court’s opinion, including a segregability analysis where indicated. Dkt. No. 97.

 5 Defendants have notified Plaintiff that they anticipate completing the segregability analysis of the

 6 remaining records at issue by June 30, 2021. Aside from segregability, the issue of fees and costs

 7 remains outstanding. To allow time for Defendants to complete the segregability analysis, and for the

 8 parties to meet and confer, the parties stipulate and jointly request that the case management conference

 9 set for June 4, 2021 be continued until July 30, 2021. The parties will provide the Court with a joint

10 case management statement by July 23, 2021. The parties respectfully submit that proceeding this way

11 will be the most efficient use of the Court’s and the parties’ resources.

12          IT IS SO STIPULATED.

13

14 DATED: May 24, 2021                                    Respectfully submitted,

15                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
16
                                                          /s/ Emmet P. Ong*
17
                                                          EMMET P. ONG
18                                                        Assistant United States Attorney

19                                                        Attorneys for Defendants National Marine Fisheries
                                                          Service and United States Fish and Wildlife Service
20
     DATED: May 24, 2021                                  Respectfully submitted,
21
                                                          SUPER LAW GROUP, LLC
22

23
                                                          /s/ Reed W. Super
24                                                        REED W. SUPER
25                                                        Attorney for Plaintiff Sierra Club,
                                                          Inc.
26

27
     JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
28 NO. 3:15-CV-05872-JCS                          1
 1                                               *In compliance with Civil Local Rule 5-1(i)(3), the
                                                 filer of this document attests under penalty of
 2                                               perjury that concurrence in the filing of the
                                                 document has been obtained from the other
 3
                                                 Signatory.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
28 NO. 3:15-CV-05872-JCS                          2
 1                                          [PROPOSED] ORDER

 2          Pursuant to stipulation of the parties, it is hereby ORDERED that the case management

 3 conference currently set for June 4, 2021 is continued until July 30, 2021. The parties shall provide a

 4 joint case management statement by July 23, 2021.

 5

 6 DATED:__________________

 7
                                                                 HON. JOSEPH C. SPERO
 8                                                          United States Chief Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JT. CASE MGMT. STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
28 NO. 3:15-CV-05872-JCS                          3
